REVERSING.
Appellant was convicted of keeping for sale Jamaica ginger, an intoxicating liquor, and his punishment fixed at a fine of $100.00 and thirty days' imprisonment in the county jail.
By the express terms of the statute, medicinal preparations like Jamaica ginger are not subject to its provisions, and the only offense connected with such articles is knowingly to sell them for beverage purposes, or to sell them under circumstances from which the seller might reasonably deduce the intention of the purchaser to use them for such purpose. 2554a-5 Kentucky Statutes. Howard v. Commonwealth, 197 Ky. 297, 247 S.W. 10; Elliott v. Commonwealth, 194 Ky. 576, 240 S.W. 61. That being true, it is not an offense to keep Jamaica ginger for the purpose of sale, and the demurrer to the indictment should have been sustained.
This conclusion makes it unnecessary to consider the evidence.
Judgment reversed and cause remanded for proceedings consistent with this opinion.